 

Exhibit 10.3

 

GRANT OF SECURITY INTEREST (TRADEMARKS)

 

Dated: August 6, 2014

 

The undersigned, THE ONE GROUP, LLC, a Delaware limited liability company (the
"Grantor"), is obligated to HERALD NATIONAL BANK (the "Secured Party") under the
Credit Agreement, dated as of October 31, 2011 (as heretofore amended and as it
may be futher amended, restated, supplemented or otherwise modified from time to
time), by and among the Grantor, One 29 Park Management, LLC, STK-LAS Vegas,
LLC, STK Atlanta, LLC, CA Aldwych Limited, HIP Hospitality Limited, STK Chicago
LLC, STK-LA, LLC, STK Miami, LLC, STK Miami Service, LLC, STK Midtown Holdings,
LLC, STK Midtown, LLC, STK Orlando LLC, T.O.G. (Aldwych) Limited, T.O.G. (UK)
Limited, TOG Biscayne, LLC, and WSATOG (Miami) LLC (collectively, the
"Borrowers"), and the Secured Party, and pursuant to which the Borrowers have
entered into a certain Amended and Restated Security Agreement, dated August 6,
2104, effective as of June 30, 2014n (as amended, restated, supplemented or
otherwise modified from time to time, the "Security Agreement"), by and among
the Borrowers and the Secured Party.

 

Pursuant to the Security Agreement, the Grantor has granted to the Secured Party
a security interest in and to all of the present and future right, title and
interest of the Grantor in and to the trademarks listed on Schedule 1, which
trademarks are registered in the United States Patent and Trademark Office (the
"Trademarks"), together with the goodwill of the business symbolized by the
Trademarks and the applications and registrations thereof, and all proceeds
thereof, including, without limitation, any and all causes of action which may
exist by reason of infringement thereof (the "Collateral"), to secure the prompt
payment, performance and observance of the Obligations (as defined in the
Security Agreement).

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, and for the purpose of recording the grant of the security
interest as aforesaid, the Grantor does hereby further grant to the Secured
Party a security interest in the Collateral to secure the prompt payment,
performance and observance of the Obligations.

 

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Secured Party with respect to the security interest in the
Collateral made and granted hereby are set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein.

 

The Secured Party's address is: 623 Fifth Avenue, New York, New York 10022.

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, the Grantor has caused this Grant of Security Interest
(Trademarks) to be duly executed by its duly authorized officer as of the date
first set forth above.

 

  THE ONE GROUP, LLC         By: /s/ Samuel Goldfinger   Name: Samuel Goldfinger
  Title: Chief Financial Officer

 

Signature Page to Grant of Security Interest (Trademarks)

 

 

 

 

STATE OF NEW YORK )     ) ss.: COUNTY OF NEW YORK )  

 

On the _6th_ day of August in the year 2014 before me, the undersigned,
personally appeared Samuel Goldfinger, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

  /s/ Sonia Low   Notary Public

 

My Commission Expires:

 

August 9, 2014  

 

 

 

 

Schedule 1

to

Grant of Security Interest (Trademarks)

by The ONE Group, LLC

Dated as of August 6, 2014

 

U.S. Federal Trademark Registrations

 

PGC NO.  MARK  APPLICATION/
REGISTRATION
NO.  APPLICANT/REGISTRANT  (CLASS) GOODS
AND/OR
SERVICES  STATUS 484-006  THE ONE NEW YORK  SN: 78/528,391 Filed 12/7/04  THE
ONE GROUP, LLC  (Class 43) Hotels, restaurants, cafes, bar services, cocktail
lounges, resort hotels; health resort services, namely, providing food and
lodging that specialize in promoting patrons’ general health and well-being; spa
services, namely, providing temporary accommodations and meals to clients of a
health or beauty spa.  Suspended on 7/27/05.
Still suspended as of 5/19/14, despite submission of Segal Aff’d 2/15/14

 

1 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 484-007   THE ONE NEW ORLEANS   SN: 78/528,405 Filed 12/7/04   THE ONE
GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar services, cocktail
lounges, resort hotels; health resort services, namely, providing food and
lodging that specialize in promoting patrons' general health and well-being; and
spa services, namely, providing temporary accommodations and meals to clients of
a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 5/19/14, despite submission of Segal Aff’d 2/15/14

                      484-008   THE ONE LAS VEGAS   SN:78/528,408 Filed 12/7/04
  THE ONE GROUP, LLC   (Class 43) Hotels, restaurants, cafes, bar services,
cocktail lounges, resort hotels; health resort services, namely, providing food
and lodging that specialize in promoting patrons’ general health and well-being;
spa services, namely, providing temporary accommodations and meals to clients of
a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 5/19/14, despite submission of Segal Aff’d 2/15/14

 

2 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS

916-053

(previously 484-009)

  THE ONE CHICAGO   SN: 78/528,416 Filed 12/7/04   THE ONE GROUP, LLC   (Class
43) hotels, restaurants, cafes, bar services, cocktail lounges, resort hotels;
resort lodging services; and spa services, namely, providing temporary
accommodations and meals to clients of a health or beauty spa.  

Notice of Allowance: 5/20/14

 

SOU or Ext. due:

11/20/14

                      484-010   THE ONE LOS ANGELES   SN: 78/528,424 Filed
12/7/04   THE ONE GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons' general health
and well-being; and spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 5/19/14, despite submission of Segal Aff’d 2/15/14

 

3 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 484-011   THE ONE GROUP   SN: 78/528,430 filed 12/7/04   THE ONE GROUP,
LLC   (Class 43) hotels, restaurants, cafes, bar services, cocktail lounges,
resort hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons' general health and well-being; and spa
services, namely, providing temporary accommodations and meals to clients of a
health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 3/06/14, despite submission of Segal Aff’d 2/15/14

                      484-018   THE ONE MIAMI   SN:78/663,799 Filed 7/5/05   THE
ONE GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar services, cocktail
lounges, resort hotels; health resort services, namely, providing food and
lodging that specialize in promoting patrons' general health and well-being; and
spa services, namely, providing temporary accommodations and meals to clients of
a health or beauty spa.   Suspended on 7/27/07 (still suspended as of 4/9/13)

 

4 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 484-019   THE ONE ATLANTIC CITY   SN:78/663,803 Filed 7/5/05   THE ONE
GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar services, cocktail
lounges, resort hotels; health resort services, namely, providing food and
lodging that specialize in promoting patrons' general health and well-being; and
spa services, namely, providing temporary accommodations and meals to clients of
a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 4/23/14, despite submission of Segal Aff’d 2/15/14

                     

915-002

 

  STK  

SN:78/691,571 Filed 8/2/05

 

RN: 3188230 Issued: 12/19/06

  THE ONE GROUP, LLC   (Class 43) Bar services; Restaurants.   8 & 9 due:
12/19/16                      

915-004

 

 

  Not Your Daddy’s Steakhouse  

SN: 77/003,892 Filed 9/21/06

 

RN:3,267,266 Issued: 7/24/07

  The ONE Group, LLC   (Class 43) Restaurant and bar services.   8 & 9 due:
7/24/17                      

915-006

 

 

 

[tex10-3pg08.jpg]

 

 

 

SN: 77/239,608 Filed 7/26/07

 

RN: 3,381,619

Issued: 2/12/08

  The ONE Group, LLC   (Class 43) Restaurants; Bar services   8 & 9 due: 2/12/18

 

5 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-013   STKOUT  

SN: 77/875,804

Filed:11/18/09

  The ONE Group, LLC   (Class 43) Cafe and restaurant services;
Cafe-restaurants; Restaurant, bar and catering services; Restaurants; Cafes;
Cocktail lounges; Wine bars; Bar services   Abandoned                      
915-015   UNMISTKABLE  

SN: 77/917,096

Filed: 1/21/10

 

RN: 4,080,591

Issued: 1/3/12

  The ONE Group, LLC   (Class 43) Bar services; Cafe and restaurant services;
Cafe-restaurants; Cafes; Providing of food and drink; Restaurant and bar
services; Restaurants; Serving of food and drink/beverages; Take-out restaurant
services  

8&15 due: 1/3/18

 

Renewal due: 1/3/22

                      915-032  

[tex10-3pg09.jpg]

 

 

 

SN: 85/379,387

Filed: 7/24/11

 

RN: 4,208,788

Issued: 9/18/12

  The ONE Group, LLC   (Class 43) Cafe and restaurant services;
Cafe-restaurants; Cafes; Carry-out restaurants; Providing of food and drink;
Provision of food and drink in restaurants; Restaurant services; Restaurants;
Take-out restaurant services  

8 & 15 due:

9/18/18

 

Renewal 8 & 9 due: 9/18/22

                      915-032-CHLD  

[tex10-3pg09.jpg]

 

 

 

SN: 85/976,398

Filed: 7/24/11

  The ONE Group, LLC   (Class 43) Bar services   Abandoned.

 

6 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-036  

[tex10-3pg10.jpg]

[STK OUT – A GIRL’S GOTTA EAT]

 

SN: 85/451,863

Filed: 10/20/11

  The ONE Group, LLC   (Class 43) Bar services   Abandoned.                    
  915-036-CHLD  

[tex10-3pg10.jpg]

[STK OUT – A GIRL’S GOTTA EAT]

 

SN: 85/976,492

Filed: 10/20/11

 

RN: 4,234,247

Issued: 10/30/12

  The ONE Group, LLC   (Class 43) Café services; Providing of food and drink;
Restaurant services; Retaurant services, including sit-down of food and take-out
restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises; Serving food and drinks;
Take-out restaurant services.  

8 & 15 due: 10/30/18

 

Renewal 8 & 9 due: 10/30/22

 

7 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-038   STK REBEL  

SN: 85/500,193

Filed: 12/20/11

  The ONE Group, LLC   (Class 43) Bar services; Cafe services; Cocktail lounge
services; Providing of food and drink; Restaurant services; Restaurant services,
including sit-down service of food and take-out restaurant services; Restaurant
services, namely, providing of food and beverages for consumption on and off the
premises; Take-out restaurant services  

Notice of Allowance: 7/17/12

 

Statement of Use, or 5th Ext, due: 1/17/15

                      915-057   REBEL BY STK  

SN: 86/038,226

Filed: 8/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Notice of Allowance: 3/11/14

 

Statement of Use, or 1st Ext, due: 9/11/14

                      915-069   STK  

SN: 86/229,587

Filed: 3/24/14

  The ONE Group, LLC   (Class 41)  Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  

Pending.

 

Published on 07/15/14

 

8 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-071   MAGNUM MONDAYS  

SN: 86/320,170

Filed: 06/25/14

  The ONE Group, LLC  

(Class 35) Arranging and conducting special events for business purposes;
Arranging and conducting special events for commercial, promotional or
advertising purposes; Special event planning for business purposes; Special
event planning for commercial, promotional or advertising purposes.

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Arranging and conducting special events for
social entertainment purposes; Night clubs; Special event planning for social
entertainment purposes.

 

(Class 43) Bar services; Café and restaurant services; Cocktail lounge services;
Providing of food and drink; Restaurant services; Serving food and drinks.

  Pending.

 

9 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-011   BAGATELLE  

SN: 77/333,759

Filed: 11/20/07

 

RN: 3,595,950

Issued: 3/24/09

  The ONE Group, LLC  

(Class 41) Night Clubs

 

(Class 43) Restaurant and Bar Services; Restaurants; Wine Bars; Cocktail
Lounges.

 

Registered

 

8 & 15 Due: 3/24/15

 

Renewal Due: 3/24/19

                     

916-014

 

  ICHI  

SN: 77/444,715

Filed 4/10/08

  The ONE Group, LLC  

(Class 41) Night clubs

 

(Class 43) Café and restaurant services; Café-restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

  Abandoned                       916-018   ONE ROCKS  

SN: 77/711,156

Filed: 4/9/09

  The ONE Group, LLC  

(Class 41) Night clubs

 

(Class 43) Cocktail lounges; restaurant and bar services; restaurants; wine
bars.

 

Suspended 1/6/10

Still suspended as of 1/24/14

 

10 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-024   YI  

SN: 77/840,881

Filed: 10/4/09

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Bar services; Cafe and restaurant services; Cafes; Cocktail
lounges; Food preparation services; Preparation of food and beverages; Providing
of food and drink; Provision of food and drink in restaurants; Restaurant;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises; Restaurants; Serving of food and drink/beverages  
Abandoned

 

11 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-033-parent   HERAEA  

SN: 85/615,048

Filed: 5/2/12

  The ONE Group, LLC  

(Class 25) Athletic shoes; Baseball caps; Bathrobes; Beach shoes; Bolo ties; Bow
ties; Boxer shorts; Bras; Cap visors; Caps; Coats; Flip flops; Gloves; Halter
tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets; Leather
jackets; Leg-warmers; Leggings; Lingerie; Loungewear; Nightshirts; Pajama
bottoms; Pajamas; Panties; Pants; Raincoats; Sandals; Scarves; Shirts; Shoes;
Shorts; Skirts; Skorts; Skullies; Sleepwear; Slipper socks; Slippers; Sneakers;
Socks; Sports coats; Sports bra; Sweat bands; Sweat pants; Sweat shirts; Sweat
shorts; Sweat suits; Sweaters; T-shirts; Tank tops; Ties; Underwear; Wrist
bands. 

 

Notice of Allowance: 4/2/13

 

SOU, or 3rd Ext., Due: 10/2/14

 



12 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-033-child   HERAEA  

SN: 85/978,974

Filed: 5/2/12

 

RN: 4,344,289

Issued: 5/28/13

  The ONE Group, LLC  

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Cocktail lounge services; Restaurant services;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises.

 

8 & 15 Due:

5/28/19

 

Renewal Due:

5/28/23

                      916-034   WHERE GIRLS GO TO PLAY  

SN: 85/615,109

Filed: 5/2/12

 

RN: 4,339,908

Issued: 5/21/13

  The ONE Group, LLC  

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Cocktail lounge services; Restaurant services;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises.

 

8 & 15 Due:

5/21/19

 

Renewal Due:

5/21/23

 



13 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-035   WHERE GIRLS PLAY HARD  

SN: 85/615,123

Filed: 5/2/12

  The ONE Group, LLC  

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

  Abandoned.

 



14 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-036   XISHI  

SN: 85/699,765

Filed: 8/9/12

  The ONE Group, LLC  

(Class 25) Athletic shoes; Baseball caps; Beach shoes; Belts; Bottoms; Bow ties;
Boxer shorts; Bras; Briefs; Briefs; Caps; Coats; Flip flops;

Gloves; Gym shorts; Halter tops; Hats; Head scarves; Headwear;

Hooded sweat shirts; Jackets; Leggings; Lingerie; Loungewear;

Night shirts; Pajama bottoms; Pajamas; Panties; Pants; Rainwear;

Sandal-clogs; Sandals; Sandals and beach shoes; Scarves; Shirts;

Shoes; Shorts; Sleepwear; Slipper socks; Sneakers; Socks; Sports

bras; Stockings; Suspenders; Sweat bands; Sweat pants; Sweat

shirts; Sweat suits; Swimwear; T-shirts; Tank-tops; Ties; Tops; Underwear

 

(Class 41) Arranging and conducting nightclub entertainment events;

Arranging and conducting nightclub parties; Night clubs

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, including sit-down service of food and take-out
restaurant services; Restaurant services, namely,

providing of food and beverages for consumption on and off the

premises

 

Notice of Allowance: 4/2/13

 

SOU, or 3rd Ext., Due: 10/2/14

 



15 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-037   XI SHI  

SN: 85/700,437

Filed: 8/10/12

  The ONE Group, LLC  

(Class 25) Athletic shoes; Baseball caps; Beach shoes; Belts; Bottoms; Bow ties;
Boxer shorts; Bras; Briefs; Briefs; Caps; Coats; Flip flops;

Gloves; Gym shorts; Halter tops; Hats; Head scarves; Headwear;

Hooded sweat shirts; Jackets; Leggings; Lingerie; Loungewear;

Night shirts; Pajama bottoms; Pajamas; Panties; Pants; Rainwear;

Sandal-clogs; Sandals; Sandals and beach shoes; Scarves; Shirts;

Shoes; Shorts; Sleepwear; Slipper socks; Sneakers; Socks; Sports

bras; Stockings; Suspenders; Sweat bands; Sweat pants; Sweat

shirts; Sweat suits; Swimwear; T-shirts; Tank-tops; Ties; Tops; Underwear

 

(Class 41) Arranging and conducting nightclub entertainment events;

Arranging and conducting nightclub parties; Night clubs

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, including sit-down service of food and take-out
restaurant services; Restaurant services, namely,

providing of food and beverages for consumption on and off the

premises

 

Notice of Allowance: 4/2/13

 

SOU, or 3rd Ext., Due: 10/2/14

 

16 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS                       916-039   RHYTHM HOTEL  

SN: 85/726,014

Filed: 9/11/12

  The ONE Group, LLC  

(Class 43) Hotel accommodation services; Hotel services; Residential hotel
services; Spa services, namely, providing temporary accommodations and meals to
clients of a health or beauty spa.

 

(Class 44) Day spa services, namely, nail care, manicures, pedicures and nail
enhancements; Health spa services for health and wellness of the body and
spirit, namely, providing massage, facial and body treatment services, cosmetic
body care services; Health spa services, namely, body wraps, mud treatments,
seaweed treatments, hydrotherapy baths, and body scrubs.

 

(Class 45) Hotel concierge services.

 

Notice of Allowance: 9/24/13

 

SOU, or 2nd Ext., Due: 9/24/14

 

17 of 18

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS

917-002

 

  COCO DE VILLE  

SN: 77/333,751 filed 11/20/07

 

RN: 3,658,860

Issued: 7/21/09

 

 

  The ONE Group, LLC  

(Class 41) Night clubs

(Class 43) Restaurant and bar services; Restaurants; Cocktail lounges; Wine bars

 

8 & 15 due: 7/21/15

 

Renewal due: 7/21/19

 

 

 

18 of 18

 